79 U.S. 175 (____)
12 Wall. 175
UNITED STATES
v.
CRUSELL.
Supreme Court of United States.

*176 The motion was opposed by Mr. J. Hughes, for the appellee.
The CHIEF JUSTICE delivered the opinion of the court.
In the case of the United States v. Ayres[*] this court denied a motion to dismiss an appeal from a judgment of the Court of Claims when the motion was made upon the sole ground that a motion for a new trial had been made by the United States, and was pending in that court, but afterwards dismissed the same appeal when a new trial had been granted. We are satisfied with the rulings then announced, and think that the spirit of them requires us to allow the continuance now asked for. We must not be understood, however, as giving any sanction to the idea that indefinite postponement of final hearing and determination can be obtained by repeated motions for continuance here.
The objection that more than two years had elapsed after judgment in the Court of Claims before the motion for new trial was made should be addressed to that court in opposition to the motion. Its decision, whatever it may be, can be reviewed here.
CONTINUANCE GRANTED.
NOTES
[*]  6 Wallace, 608.